ORDER
Considering the Petition for Transfer to Disability Inactive Status filed by respondent, John D. Conry, and the report and recommendation of the hearing committee, this court finds that respondent’s claim of inability to defend is invalid. Accordingly,
IT IS ORDERED that John D. Conry, Louisiana Bar Roll number 29807, be and he hereby is reinstated to active status from interim disability inactive status, pursuant to Supreme Court Rule XIX, § 22(C)(3). This order shall be effective immediately.
FOR THE COURT:
/s/ Jeffrey P. Victory
Justice, Supreme Court of Louisiana